Citation Nr: 0517363	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left ankle sprain 
residuals.

2.  Entitlement to service connection for right ankle sprain 
residuals.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to January 1979, and from February 1979 to 
February 1998.  These matters come before the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In April 2004 the 
Board remanded these matters so that additional evidence 
could be developed.  


FINDINGS OF FACT

1.  It is not shown that the veteran currently has any left 
or right ankle sprain residuals.

2.  Throughout the appeal period, the veteran's service-
connected lumbar spine disability has been manifested by more 
than mild disc disease, has not resulted in more than slight 
limitation of thoracolumbar motion, has not (from September 
2002) caused incapacitating episodes, and (from September 
2003) has not limited thoracolumbar motion to a degree 
greater than 30 degrees but not greater than 60 degrees (or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees); ankylosis is not shown, nor are 
there neurologic symptoms separately ratable.


CONCLUSIONS OF LAW

1.  Service connection for residuals of left ankle sprain is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Service connection for residuals of right ankle sprain is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (Codes) 5010 and 5292 (2003) 
and 5293 (effective prior to and from September 23, 2002), 
5242, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

The veteran's initial claims for service connection for left 
and right ankle sprain residuals were received by the RO in 
May 1998, and were denied in a December 1998 rating decision 
as not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim.  The law also provided that under 
certain circumstances claims that were denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  In August 2002 the RO advised 
the veteran of the VCAA and informed him that it was going to 
review his claims pursuant to the VCAA.  In a December 2002 
supplemental statement of the case (SSOC) the RO re-
adjudicated and denied the claims de novo.  An April 2005 
SSOC also provided the veteran notice of pertinent VCAA 
regulations.  The December 1998 rating decision granting 
service connection for the veteran's low back disability 
(rated noncompensable), and a May 1999 statement of the case 
(SOC) which increased the rating to 10 percent properly (see 
VAOPGCPREC 8-2003) provided notice regarding the 
"downstream" issue of an increased rating for the 
disability.

The August 2002 letter to the veteran, though not mentioning 
"VCAA," informed him that the RO would reconsider the 
service connection claims on its own motion, and appears to 
meet the Court's guidelines regarding VCAA notice.  It 
advised him of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 30 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record and 
considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the August 2002 letter (after the 
decision appealed as the VCAA was not enacted until 2000), 
advised the veteran what type of evidence (to include medical 
records showing current disability and nexus) was needed to 
establish service connection (and by inference what the 
veteran should submit).  Regarding timing of notice, the 
veteran is not prejudiced by the fact that notice did not 
precede initial adjudication of the service connection 
matters, as it was provided prior to the RO's last 
adjudication of the matters, and the veteran has had ample 
opportunity to respond.  The letter also advised him to 
submit "any additional information" concerning his claims.  
The April 2005 SSOC, at page 3, instructed him to "provide 
any evidence in [his] possession that pertains" to his 
claims.  The SSOC (and a letter of February 2004) provided 
notice, and reflected consideration, of the revised criteria 
for rating spine disabilities.  The veteran has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded VA examinations.  He has not identified 
any pertinent records outstanding.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  

Factual Basis

Service medical records show no ankle disorders on October 
1967 enlistment examination.  Left ankle muscle sprain was 
reported in April 1976, and left ankle sprain was again noted 
in August 1980.  A November 1985 treatment record notes 
resolving right ankle sprain.  Clinical evaluation of the 
ankles on November 1997 retirement examination was normal, 
though status post left foot fracture was noted. 

A December 1997 lumbar spine X-ray report showed mild 
degenerative changes.

On September 1998 VA general medical examination the veteran 
reported spraining his left ankle 15 years ago, and that it 
bothered him with weather changes.  He also complained of low 
back pain, particularly when sitting and walking.  
Examination showed complete motion of his ankles and his low 
back.  The diagnoses included status post bilateral ankle 
sprain ("probably" secondary to pes planus), otherwise 
normal; and left lumbosacral strain pain, described as a 
myofascial disease.

A September 1998 VA X-ray report showed no lumbar spine 
degenerative disease.  Bilateral ankle X-rays showed no 
significant abnormality on non-stress views.

An April 1999 VA MRI [magnetic resonance imaging] report 
noted complaints of radiating pain.  L4-5 degenerative disc 
disease was diagnosed.  

A February 2000 VA outpatient record includes a diagnosis of 
back muscle strain.  The veteran complained of upper back 
muscle soreness for a week.  

On September 2000 VA spine examination the veteran reported 
low back flare-ups with bending and lifting.  He denied 
constant symptomatology, and noted that he played golf on 
occasion and also runs three to four miles one to two times a 
week.  He described his flare-ups as occurring about once 
every two months.  He took Motrin (r) for pain relief.  
Examination showed that the veteran stood without evidence of 
spasm, though he reported pain at the midline level of his 
lumbar spine.  No swelling, discoloration, or point 
tenderness was observed.  Range of motion was described as 
good, with extension to 40 degrees, and 40 degrees of 
bilateral lateral bending.  Forward flexion was in excess of 
80 degrees.  No neurologic symptoms were reported.  The 
examiner opined that examination revealed no significant 
objective abnormalities.  The veteran's symptoms were 
described as being the manifestation of chronic nonspecific 
musculoligamentous strain of the low back.  The examiner 
added that the possibility of early low back degenerative 
changes could not be excluded.  Minor functional impairment 
was noted as to activities requiring excessive and repetitive 
bending or heavy lifting.  The examiner noted that the 
veteran obviously was not impaired for such activities as 
playing golf and running.  The examiner impairment described 
was on the basis of pain, without indication of instability 
or incoordination, fatigability, or significant weakness.  

A September 2000 VA X-ray showed no lumbar spine degenerative 
disease.  

On December 2004 VA spine examination the veteran complained 
of constant low back pain, which increased with activity.  He 
did not complain of any radicular pain or radiating 
sensation.  He described his low back as stable, except 
during "flare-ups."  The examiner noted that the veteran's 
low back disorder did not limit any activities of daily 
living.  Examination revealed 100 percent normal range of 
motion, with forward flexion to 90 degrees, "right and 
left" [lateral flexion?] to 30 degrees, extension to 20 
degrees, and bilateral rotation to 40 degrees; all without 
pain.  There was no muscle spasm or tenderness.  Flexion and 
extension of the bilateral ankles were normal.  No loss of 
motion was documented with repetitive activities.  Neurologic 
examination was normal.  Mild osteoarthritic changes 
involving the two lower segments of the lumbar spine with 
mild disc space narrowing and posterior articular facet 
narrowing at L5-S1 was diagnosed.  The examiner commented 
that the osteoarthritis was consistent with the veteran's 
age, and that ankle examination revealed no abnormalities.  
He added that the veteran's bilateral ankle condition was 
unrelated to his mild bilateral [service-connected] flatfoot 
condition.  Lumbar spine X-rays revealed mild osteoarthritis.  

On December 2004 VA joints examination the veteran reported 
episodes of ankle pain occurring about once a month, and 
brought about by squatting or cold weather.  He denied 
swelling, giving way, instability, and limited motion.  
Examination showed normal motion without swelling or pain, 
and no locking or giving way of the ankles.  

In an addendum (dated later in December) to the December 2004 
joints examination, the examiner commented that no objective 
ankle abnormalities were present.  He added that the veteran 
had not suffered any permanent impairment or disability due 
to his bilateral ankle sprains in service.  He further 
mentioned that the veteran's ankles and low back did not 
cause any restriction of activities or functional impairment.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be:  (1)  medical evidence of a 
current disability; (2)  medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The entire history of the 
veteran's disability is considered.  Consideration must be 
given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeal 
regarding the rating for low back disability is from the 
initial rating assigned with the grant of service connection 
in December 1998.  However, the disorder has remained 
essentially static throughout the appeal period, and staged 
ratings are not indicated.

The veteran's service-connected low back disability is rated 
10 percent under Codes 5010 and 5292.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

The criteria for rating disc disease were revised effective 
September 23, 2002, and those for rating low back disability 
were revised effective September 26, 2003.  The veteran is 
entitled to a rating the revised criteria, each, from their 
effective date.  

The veteran's service-connected low back disability includes 
both arthritis and disc disease of the lumbar spine, and he 
is entitled to a rating under the code for either (although 
not both, as that would violate the prohibition against 
pyramiding).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Code 5010 provides that arthritis due to trauma established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a.  

A 10 percent rating is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
for moderate limitation of the lumbar spine.  A 40 percent 
rating is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the criteria in effect prior to September 23, 2002, 
mild intervertebral disc syndrome warrants a 10 percent 
rating.  Moderate intervertebral disc syndrome with recurring 
attacks warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with intermittent relief warrants a 40 percent 
rating.  A 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (Effective 
prior to September 23, 2002.).

Under Code 5293, effective September 23, 2002, intervertebral 
disc syndrome is rated either based on incapacitating 
episodes or by combining (under 38 C.F.R. § 4.25) separate 
ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months are rated 60 percent.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
are rated 40 percent.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months are rated 20 percent.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately, using 
rating criteria for the most appropriate neurologic code or 
codes.

The criteria for rating back disabilities (to include 
intervertebral disc syndrome, Code 5243 and arthritis, Code 
5242) were revised again, effective September 26, 2003.  
Under the latest revision, back disability is rated either 
under the General Formula for Diseases and Injuries of the 
Spine or (for disc disease, if indicated) based on 
incapacitating episodes.

The General Formula for Rating Diseases and Injuries of the 
Spine (Codes 5235 to 5243) is (in pertinent part) as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine -- 100 percent.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10 percent.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The formula for rating based on incapacitating episodes 
remained unchanged from the September 23, 2002 revisions (but 
Code 5293 was renumbered 5243).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  





Analysis

Service Connection

Left and Right Ankle Disorders

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has either of the two disabilities (left 
and right ankle sprain residuals) for which he seeks service 
connection.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The veteran's service retirement examination was negative for 
any indication of ankle disability, and on December 2004 VA 
examination the examiner opined that the veteran had no 
bilateral ankle abnormalities.  While he was treated for 
bilateral ankle sprains in service, he has not submitted any 
evidence of a current diagnosis of an ankle disability, nor 
has he identified any treatment provider with records of 
treatment for such disability.  He has been specifically 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  As a 
layperson, he is not competent to establish a current 
diagnosis by his own opinion.  See Espiritu, supra.  The 
preponderance of the evidence is against the claims.  Hence, 
they must be denied.

Low Back Rating

To establish entitlement to a rating higher than 10 percent 
for his low back disability under the criteria in effect 
prior to September 23, 2002, the veteran has to show either 
moderate intervertebral disc syndrome (Code 5293) with 
recurring attacks or moderate limitation of lumbar motion 
(Code 5292).  Here, neither has been shown.  While an April 
1999 VA MRI report shows complaints of radiating pain, on 
September 2000 VA spine examination no spasm was found, and 
on December 2004 VA joints examination the veteran did not 
complain of any radicular pain/radiating sensation nor was 
any muscle spasm detected.  A December 2004 neurologic 
evaluation was normal.  On September 2000 VA examination 
lumbar spine motion was described as "good," and on 
December 2004 VA examination the examiner commented that the 
range of motion was "100%."  In essence, no examination has 
revealed more than slight limitation of lumbar motion.  

From September 23, 2002, the low back disability may 
alternatively be rated based on incapacitating episodes (as 
defined above).  However, while he has complained of "flare-
ups," there is no indication of incapacitating episodes 
(periods of bedrest prescribed by a physician).  Since 
September 2003, the low back disability may also be rated 
under the General Formula for Diseases or Injuries of the 
Spine.  Under that formula, the next higher (20 percent) 
rating for thoracolumbar spine disability requires either 
limitation of flexion greater than 30 degrees but not greater 
than 60 degrees or a finding that combined range of motion of 
the thoracolumbar spine is no greater than 120 degrees.  
Here, clearly this is not shown.  See December 2004 VA spine 
examination report.  Furthermore, ankylosis has not been 
reported, and a rating on that basis is not warranted.  
Likewise, there is no showing of associated neurological 
symptoms, e.g., bowel or bladder dysfunction, that may be 
separately rated.

In short, on longitudinal review of the record, the 
disability picture presented throughout the appeal period 
never reflects symptoms or a symptom combination sufficient 
to satisfy the criteria for a higher rating under any 
applicable diagnostic code.  

The preponderance of the evidence is against this claim.  
Consequently, it must be denied.







ORDER

Service connection for residuals of left ankle sprain is 
denied.

Service connection for residuals of right ankle sprain is 
denied.

A rating in excess of 10 percent for a low back disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


